Order entered March 13, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-19-01180-CR

                   ROBERT LEE MURRAY, JR., Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-83205-2019

                                     ORDER

      The State’s second motion for an extension of time to file its brief is

GRANTED and the Clerk of the Court is hereby ordered to file the State’s brief

tendered to the Court.


                                             /s/   LANA MYERS
                                                   JUSTICE